   Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 1 of 85




                  20 Civ. 06274 (LAK)
                     United States District Court

                                for the
                    Southern District of New York



                 IN RE TRANSCARE CORPORATION, ET AL.
                                                 DEBTORS,


          PATRIARCH PARTNERS AGENCY SERVICES, LLC, ET AL.

                                          DEFENDANTS-APPELLANTS,
                             —against—
          SALVATORE LAMONICA, AS CHAPTER 7 TRUSTEE OF THE JOINTLY-
         ADMINISTERED ESTATES OF TRANSCARE CORPORATION, ET AL.,

                                            PLAINTIFF-APPELLEE.



ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT FOR
    THE SOUTHERN DISTRICT OF NEW YORK (BERNSTEIN, J.)

IN RE: TRANSCARE CORPORATION, ET AL., CASE NO. 16-10407 (SMB)
   LAMONICA V. TILTON, ET AL., ADV. PROC. NO. 18-1021 (SMB)



          APPENDIX TO BRIEF FOR THE APPELLANTS


                Volume XVI- A3208-A3291
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 2 of 85




                                                                       JX 044
                                                                LaMonica v. Tilton, et al., 18-1021-smb




                             A3208
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 3 of 85




                             A3209
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 4 of 85




                             A3210
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 5 of 85




                                                                    JX 045
                                                             LaMonica v. Tilton, et al., 18-1021-smb




                             A3211
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 6 of 85




                             A3212
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 7 of 85




                             A3213
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 8 of 85




                             A3214
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 9 of 85




                             A3215
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 10 of 85




                              A3216
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 11 of 85




                              A3217
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 12 of 85




                              A3218
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 13 of 85




                              A3219
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 14 of 85




                              A3220
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 15 of 85




                              A3221
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 16 of 85




                              A3222
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 17 of 85




                              A3223
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 18 of 85




                              A3224
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 19 of 85




                              A3225
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 20 of 85




                              A3226
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 21 of 85




                              A3227
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 22 of 85




                              A3228
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 23 of 85




                              A3229
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 24 of 85




                              A3230
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 25 of 85




                              A3231
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 26 of 85




                              A3232
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 27 of 85




                              A3233
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 28 of 85




                              A3234
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 29 of 85




                              A3235
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 30 of 85




                              A3236
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 31 of 85




                                                                      JX 046
                                                               LaMonica v. Tilton, et al., 18-1021-smb




                              A3237
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 32 of 85




                              A3238
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 33 of 85




                                                                       JX 052
                                                                LaMonica v. Tilton, et al., 18-1021-smb




                              A3239
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 34 of 85




                              A3240
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 35 of 85




                              A3241
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 36 of 85




                              A3242
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 37 of 85




                                                                       JX 053
                                                                LaMonica v. Tilton, et al., 18-1021-smb




                              A3243
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 38 of 85




                              A3244
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 39 of 85




                              A3245
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 40 of 85




                              A3246
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 41 of 85




                              A3247
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 42 of 85




                              A3248
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 43 of 85




                                                                       JX 055
                                                                LaMonica v. Tilton, et al., 18-1021-smb




                              A3249
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 44 of 85




                              A3250
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 45 of 85




                              A3251
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 46 of 85




                              A3252
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 47 of 85




                              A3253
                                                               Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 48 of 85
Transcare Comps                                                                                         Transaction Comps                                                                                                           Market Comps


TARGET:                           Rural/Metro Corp               Verihealth            Tri-State Care Flight                  Air Medical              Century Ambulance            PRN Ambulance              Envision           Air Methods                  PHI

Acquiror                                AMR                                                                                                              ProTransport-1             ProTransport-1
                                                                  Falck USA                Air Methods                            KKR                                                                             -                     -                        -
                                (Envision Healthcare)                                                                                                 (New Heritage Capital)     (New Heritage Capital)
Industry                            Ambulance &                 Ambulance &                                                                                Ambulance &               Ambulance &             Physician &        Air Medical (86%),   Trans: Air Medical (36%),
                                                                                     Air Medical Trans. (Heli.)         Air Medical Trans. (Heli.)
                                Fire-Protect. Services        Patient Transport                                                                          Patient Transport         Patient Transport      Ambulance Services       Other (14%)            Oil/Gas (62%)
Date:                                   Jul-15                     Apr-13                     Nov-15                             Mar-15                       Sep-15                    Aug-15                 Dec-15                Dec-15                   Dec-15
Type:                          Completed Acquisition        Completed Acquisition     Announced Acquisition             Announced Acquisition            Announced Acq.          Completed Acquisition      Market Value          Market Value            Market Value
Purchase Price or EV ($mm):             $620                        $81                         $223                             $2,000                          -                         -                   $6,699                $2,346                    $576
Revenue (LTM, mm):                      $598                          -                         $82                                 -                            -                         -                   $5,124                $1,028                    $828
  EV/Revenue Multiple                    1.0x                         -                         2.7x                                -                            -                         -                     1.3x                 2.3x                     0.7x
EBITDA (LTM, mm):                        $58                          -                           -                               $200                           -                         -                    $591                  $286                     $166
  EV/EBITDA Multiple                    10.7x                         -                           -                               10.0x                          -                         -                    11.3x                 8.2x                     3.5x

Acquiror Banker:                                                      -                           -                                                              -                         -                      -                     -                        -
Target Banker:                     Deutsche Bank                      -                           -                             Barclays                         -                         -                      -                     -                        -
Acquiror Legal:                 Debevoise & Plimpton                  -                           -                   Simpson Thacher & Bartlett                 -                         -                      -                     -                        -
Target Legal:                    Latham & Watkins                     -                             -                         Kirkland & Ellis                     -                          -                    -                    -                        -
Notes:                           Acq Funding led by                                   Tri-State is a critical care      Bain Capital and Brockway     Century Ambulance has      Century Ambulance has Publicly held company      Publicly held       Publicly held company
                               Barclays & GS. Envision                                   transport provider              Moran & Partners were             fleet of over 50           fleet of over 50    (NYSE:EVHC). Parent       company             (NASDAQ:PHIIK)
                                expects $58mm Pro-                                     servicing Arizona, New          Sponsors. Bain acquired Air    ambulances, with staff    ambulances, with staff of company of AMR -        (NYSE:AIRM)
                              forma EBITDA & $13mm                                      Mexico, Nevada, and          Medical in 2010 from PE firms     of 290+ employees in         290+ employees in      American Medical
                              synergies in LTM (total of                               Colorado. Air Methods          (Brockway Moran & Partners       Florida. Pro-Transport     Florida. Pro-Transport      Response.
                                 $25mm by 2017).                                    financed transaction using       and MVP Capital) for $1bn. Air    has 170+ vehicles and      has 170+ vehicles and
                                                                                     recently closed Revolving       Medical operates fleet of 222    950 staff. Owned by PE     950 staff. Owned by PE
                                                                                            Credit Facility.           helos and 25 airplanes in 34      Firm New Heritage          Firm New Heritage
                                                                                                                         states. 75,000 critically    Capital (Boston based)     Capital (Boston based)
                                                                                                                        patients annually. KKR has
                                                                                                                         debt financing from MS,
                                                                                                                        Jefferies, and KKR Capital



Sources:                      http://investor.evhc.net/p http://www.falck.com/Sit   http://tristatecareflightem      http://www.law360.com/articl                               http://www.businesswir http://finance.yahoo.c http://finance.yahoo. http://finance.yahoo.com/q
                              ress-                      eCollectionDocuments/An    s.com/air-methods-to-            es/630109/bain-sells-2b-air-                               e.com/news/home/2015 om/q/ks?s=EVHC+Key com/q?s=airm                ?s=phiik
                              release/2015/envision- nual%20reports/Falck_an        acquire-tri-state-care-          medical-unit-to-kkr-in-latest-                             0804005647/en/Heritag +Statistics
                              healthcare-announces-      nual_report_2014.PDF       flight/                          big-play                                                   e-Announces-Acquisition-
                              closing-ruralmetro-                                                                                                                               PRN-Ambulance
                              acquisition
                              http://www.bizjournals.co http://www.ems1.com/a                                        http://www.zacks.com/stock/ http://www.newheritag http://www.newheritage
                              m/phoenix/news/2015/10 mbulances-emergency-                                            news/167506/kkr-to-buy-air- ecapital.com/investmen capital.com/investments
                              /29/rural-metro-         vehicles/articles/1449545-                                    medical-in-a-2b-deal-from-  ts/protransport-1      /protransport-1
                              completes-sale-to-       Ambulance-leader-Falck-                                       bain-capital
                              envision-healthcare.html acquires-Verihealth/
                              http://www.wsj.com/artic
                              les/envision-healthcare-to-
                              buy-rural-metro-an-
                              ambulance-services-
                              provider-1438290169




                                                                                                                                     A3254
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 49 of 85




                                                                            JX 059
                                                                     LaMonica v. Tilton, et al., 18-1021-smb


                              A3255
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 50 of 85




                              A3256
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 51 of 85




                              A3257
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 52 of 85




                                                                     JX 060
                                                              LaMonica v. Tilton, et al., 18-1021-smb




                              A3258
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 53 of 85




                              A3259
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 54 of 85




                              A3260
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 55 of 85




                              A3261
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 56 of 85




                                                    JX 061
                                             LaMonica v. Tilton, et al., 18-1021-smb


                              A3262
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 57 of 85




                              A3263
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 58 of 85




                              A3264
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 59 of 85




                              A3265
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 60 of 85




                              A3266
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 61 of 85




                              A3267
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 62 of 85




                              A3268
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 63 of 85




                                                                    JX 064
                                                             LaMonica v. Tilton, et al., 18-1021-smb




                              A3269
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 64 of 85




                                                                        JX 065
                                                                 LaMonica v. Tilton, et al., 18-1021-smb


                              A3270
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 65 of 85




                              A3271
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 66 of 85




                              A3272
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 67 of 85




                              A3273
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 68 of 85




                              A3274
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 69 of 85




                                                                            JX 067
                                                                     LaMonica v. Tilton, et al., 18-1021-smb



                              A3275
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 70 of 85




                              A3276
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 71 of 85




                              A3277
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 72 of 85




                              A3278
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 73 of 85




                              A3279
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 74 of 85




                              A3280
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 75 of 85




                              A3281
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 76 of 85




                              A3282
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 77 of 85




                              A3283
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 78 of 85




                              A3284
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 79 of 85




                              A3285
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 80 of 85




                              A3286
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 81 of 85




                              A3287
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 82 of 85




                              A3288
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 83 of 85




                              A3289
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 84 of 85




                              A3290
Case 1:20-cv-06274-LAK Document 11-16 Filed 09/30/20 Page 85 of 85




                              A3291
